Citation Nr: 0101883	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-10 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a service-connected right ankle disability.

2.  Entitlement to an increased evaluation for a service-
connected disability of the lumbar spine, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to July 
1983. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which denied compensable 
evaluations for a right ankle disability and for a disability 
of the lumbar spine.  

In a Supplemental Statement of the Case/rating action dated 
in January 1999, the RO granted a 20 percent evaluation for 
lumbosacral strain.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Accordingly, the claim of entitlement to an increased 
evaluation for a disability of the lumbar spine remains in 
appellate status.

In October 2000, a hearing was held at the RO before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  
During the hearing, the appellant arguably raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
See the hearing transcript, page 13.  Submitted at the time 
of the hearing was a VA medical report in which a VA 
physicians opined that the appellant was 100 percent disabled 
from a physical and mental standpoint, due to conditions 
including chronic neck pain, chronic low back pain, bilateral 
peroneal nerve neuropathy and severe PTSD.  The potential 
TDIU issue is referred to the RO for appropriate 
consideration.

For reasons which will be explained in detail below, the 
issue of entitlement to an increased disability rating for 
the appellant's service-connected back disability is being 
remanded for further evidentiary development.


FINDING OF FACT

The appellant's service-connected right ankle disability is 
principally manifested by complaints of swelling, instability 
and pain.  There are objective findings of pain on motion 
with slight limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for a 
right ankle disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to increased ratings for 
service-connected disabilities of the right ankle and lumbar 
spine.  As indicated in the Introduction, the claim of 
entitlement to an increased evaluation of the lumbar spine 
will be addressed in the REMAND portion of this decision.  As 
for the claim of entitlement to an increased evaluation for 
the service-connected right ankle disability, in the interest 
of clarity, the Board will discuss the generally applicable 
law and regulations.  This will be followed by a review of 
the factual background and an analysis of the claim. 


Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The schedular criteria

Under Diagnostic Code 5271, limited motion of the ankle, a 10 
percent disability rating is warranted for moderate 
limitation of motion of the ankle and a 20 percent disability 
rating is warranted for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  "Moderate" is defined as 
"of average or medium quality, amount , scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
at 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2000).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) [to be codified at 38 U.S.C.A. § 5107].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

By rating action of December 1984, the RO granted entitlement 
to service connection for a right ankle disability, for which 
a noncompensable evaluation was assigned.  The grant was 
based upon service medical records which documented that in 
July 1974, the appellant sustained a fracture of the right 
ankle, requiring a short leg cast.  

In June 1997 the appellant requested that his service 
connected right ankle disability be re-evaluated.  In August 
1997, VA medical records dated from April to June 1997 were 
received.  The records failed to show any treatment for a 
right ankle disability.  By rating action of September 1997, 
the RO denied a compensable evaluation for a right ankle 
disability.  

In June 1998, VA medical records dated from April 1997 to 
June 1998 were received.  An entry dated in February 1998 
reflected that the appellant had complained of pain in the 
arms and legs and that nerve conduction studies were 
performed, the findings of which were suggestive of mild 
peroneal nerve neuropathy bilaterally in the lower limbs.  

The appellant presented testimony at a hearing held before a 
RO hearing officer in September 1998.  With respect to the 
right ankle disability, the appellant testified that he 
experienced severe, constant pain.  He also stated that he 
experienced swelling and giving out of the ankle.  

A VA examination of the joints was conducted in September 
1998.  The examiner noted that motion stopped when pain 
began, and indicated that there was objective evidence of 
painful motion, with no edema or effusion.  There was 
possible instability and some weakness and tenderness was 
noted.  Range of motion testing of the right ankle revealed 
dorsiflexion of 17 degrees and plantar flexion of 40 degrees.  
A diagnosis of post fracture degenerative joint disease of 
the right ankle with slight loss of function due to pain, but 
not substantiated radiographically, was made.  

By rating action of January 1999, the RO denied a compensable 
evaluation for the right ankle disability.  

The appellant presented testimony at a hearing held before a 
member of the Board in October 2000.  He testified that he 
experienced swelling of the ankle to the extent that he had 
trouble putting his shoes on.  He also stated that he 
experienced severe pain in the ankle as well as popping.  He 
indicated that he used a crutch, but did not wear an ankle 
brace.  The appellant testified that he experienced 
instability and numbness of the ankle.  

At the October 2000 hearing, the appellant submitted medical 
evidence, accompanied by a signed waiver of RO consideration 
of the evidence.  Cf. 38 C.F.R. § 20.1304 (2000).  An April 
2000 entry shows that the appellant complained of chronic 
pain in several areas, including the right ankle.  

Analysis

Initial matter - duty to assist

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim, including presenting personal testimony 
and additional medical evidence in October 2000.  

The Board further finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claims and the RO met its duty to assist 
the appellant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

The RO has rated the appellant's right ankle disability under 
Diagnostic Code 5271 [limited motion of ankle].  A 
noncompensable evaluation is currently assigned.  
See 38 C.F.R. § 4.31 (2000) [in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown]. 

The most recent medical evidence does not reflect that the 
right ankle disability is productive of moderate limitation 
of motion of the ankle warranting a 10 percent evaluation 
under Diagnostic Code 5271.  Upon VA examination conducted in 
1998, range of motion testing of the right ankle revealed 
dorsiflexion of 17 degrees and plantar flexion of 40 degrees.  
Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2000).  In fact, upon 
examination the right ankle had nearly full range of motion 
in dorsiflexion and in plantar flexion.  

The Board notes that upon VA examination conducted in 
September 1998, a diagnosis of degenerative joint disease of 
the right ankle was made.  However, the examiner specified 
that this diagnosis was not substantiated radiographically.  
In order for the provisions of Diagnostic Code 5003 to be 
applicable, degenerative arthritis must be established by X-
ray findings.  In this case, the record is devoid of X-ray 
films which establish the presence of arthritis of the right 
ankle.  Accordingly, the provisions of Diagnostic Code 5003 
and 38 C.F.R. § 4.59 pertaining to painful motion due to 
arthritis are inapplicable to the claim. 

According to VAOPGCPREC 9-98, the General Counsel determined 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that  involves limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the clinical evidence reflects that the 
appellant has slight limitation of motion of the right ankle, 
to include objective evidence of painful motion.  In 1998, a 
VA examiner also reported that with respect to range of 
motion testing of the right ankle, motion stopped when pain 
began.  The examiner also indicated that the ankle disability 
was productive of possible instability, some weakness and 
tenderness.  The appellant has also provided hearing 
testimony to the effect that he experiences swelling of the 
ankle.  

Essentially, the Board finds that consideration of factors 
such as pain and functional impairment, discussed within the 
provisions of 38 C.F.R. §§ 4.40 or 4.45, provide a basis for 
the assignment of a 10 percent disability rating for the 
appellant's service-connected right ankle rating.  In 
essence, the Board believes that sufficient pathology exists, 
in the form of slightly limited range of motion of the ankle 
due to pain, swelling, and complaints of instability, to 
warrant the assignment of a compensable rating.  See 
38 C.F.R. § 4.7 (2000).  Put another way, there are residuals 
demonstrated which takes this issue out of the situation 
contemplated in 
38 C.F.R. § 4.31 [no required residuals shown].

Based on a review of the evidence of record, the Board 
further concludes that marked limitation of motion, or any 
other symptomatology which approximates that which would 
allow for the assignment of a 20 percent disability rating, 
is not demonstrated.  As discussed in detail above, only 
slight limitation of motion of the ankle and slight 
functional loss due to pain has been objectively 
demonstrated.  
As discussed above, "marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous".  Such is not 
the case with respect to the appellant's right ankle.  
Although the appellant evidently uses a cane to ambulate, 
this does not appear to be due to his service-connected right 
ankle disability.  Specifically, an April 2000 VA examination 
did not implicate the right ankle but was suggestive of 
peripheral neuropathy of his lower extremities.

In summary, a disability evaluation of 10 percent for the 
service-connected right ankle disability is warranted, for 
the reasons and bases described above.  


ORDER

Entitlement to a 10 percent evaluation for a right ankle 
disability is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

REMAND

The remaining issue on appeal is the claim of entitlement to 
an increased disability rating for a service-connected low 
back disability, currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral 
strain].

A review of the record reflects that the rating criteria used 
for the evaluation of the disability of the lumbar spine was 
recently changed by the RO from the initially assigned 
Diagnostic Code, 5293 [intervertebral disc syndrome] to the 
currently assigned Diagnostic Code, 5295 [lumbosacral 
strain].  Also potentially applicable is Diagnostic Code 5292 
[limitation of motion of the lumbar spine].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In essence, based upon the evidence currently of record, it 
is unclear which Diagnostic Code would be the most 
appropriate for the evaluation of the appellant's back 
disability.  In this regard, the Board notes that the upon VA 
examination conducted in September 1998 a diagnosis of 
degenerative joint disease of the lumbosacral spine, not 
substantiated radiographically, with loss of function due to 
pain, was made.  The evidence of record is also suggestive of 
elements of intervertebral disc syndrome and peripheral 
neuropathy.  Accordingly, inasmuch as the current diagnosis 
and symptoms of the appellant's back disability are somewhat 
unclear, the Board believes that a remand for a VA 
examination to clarify this matter is advisable.

In addition, inasmuch as some the appellant's back complaints 
relate to pain and functional impairment in his back, the 
considerations of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be 
adequately addressed.  
Upon readjudication of the claim, the RO is requested to 
consider all potentially applicable Diagnostic Codes, 
specifically codes 5292, 5293 and 5295, and ascertain which 
code the appellant's symptoms most nearly comport with for 
the purposes of assigning an evaluation.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  Once the above development has been 
completed to the extent possible, the 
appellant should be afforded a VA 
examination to determine the nature and 
present severity of his low back 
disability.  The RO should ensure that a 
copy of the notification of examination, 
which must explain the consequences of 
any failure to report for examination, is 
added to the appellant's claims folder.  
The claims folder and a copy of this 
remand should be made available to the 
physician for review in conjunction with 
the examination.  

The examiner should provide a diagnosis 
of the appellant's service-connected back 
disability.  If the examining physician 
determines that certain symptomatology is 
attributable to causes other than the 
service-connected back disability, this 
should be made clear in the examination 
report.    

The examination should include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  The 
examiner is ask to specifically opine as 
to the extent of the limitation of motion 
shown, in terms of slight, moderate or 
severe.  The presence or absence of 
neurological symptomatology including 
muscle spasms and neuropathy should be 
discussed.  X-ray films should  be taken 
in order to determine the presence of 
arthritis.

Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted. Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  

If the examining physician deems that a 
consultation with a specialist is 
appropriate, this should be accomplished.  

The report of the examination should be 
associated with the appellant's claims 
folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
claim.  The rating action should reflect 
consideration of which Diagnostic Code is 
more appropriate for the evaluation of 
the low back symptomatology.  
Consideration should be accorded as to 
whether 38 C.F.R. §§ 4.40, 4.45 allow a 
basis for any change in the award of 
compensation benefits. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished with copies of a 
Supplemental Statement of the Case and given an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



